Citation Nr: 1418983	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-33 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right knee sprain, post anterior cruciate ligament (ACL) repair.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2003 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2013, the Board remanded this claim to allow for a VA examination.  The examination was requested at the Houston VAMC on December 11, 2013 and the Veteran did not report to the examination.  A Supplemental Statement of the Case (SSOC) was sent to the Veteran stating that he had failed to report to the examination and that the case would be returned to the Board.  As the Veteran has been contacted and he has not indicated the existence of any outstanding evidence, or, for that matter, any willingness to report for an examination, the Board finds that all development has been completed and the claim will be decided based upon the evidence of record.  38 C.F.R. § 3.655(b).

In September 2011, the RO granted a temporary total evaluation for the Veteran's right knee disability based upon convalescence following a June 2009 right knee surgery for the period from June 17, 2009, to August 31, 2009.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system, but included a review of the Veteran's file on "Virtual VA" as well.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's right knee disability was manifested by flexion to at least 90 degrees, extension to 0 degrees, objective evidence of pain on active motion, with no additional loss of motion after repetitive use.

2. Upon examination, objective signs of instability or laxity of the right knee were not shown.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014, 5256-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was assigned a 10 percent rating under Diagnostic Code 5014 for osteomalacia of the right knee with loss of flexion.  He contends that his surgically repaired right knee causes impairment that warrants a rating in excess of 10 percent.  The Veteran alleges symptoms of swelling, instability, and recurrent pain.  The Veteran reports problems standing for long periods of time, climbing stairs, squatting, kneeling, and difficulty walking after completing an 8-hour work day.  Unfortunately, after reviewing the evidence of record, the Board finds that the Veteran's right knee disability is properly rated at its current 10 percent rating.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims for an increase that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In the current claim, the Board finds that since the Veteran requested an increased rating there has been no evidence that the disability has significantly changed and a uniform evaluation is warranted.

The Board has reviewed all of the evidence in the Veteran's paperless claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.     

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  As noted, under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and is rated as 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, a zero percent rating is assigned when flexion is limited to 60 degrees, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 without violating the prohibition of pyramiding of ratings. 38 C.F.R. § 4.14. It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

As noted above, the Veteran has provided statements indicating that he suffers from recurrent knee pain and instability that limits his ability to function on a day to day basis.  The Veteran has stated that he needs to be careful when he walks so that his knee does not "pop, give-out, or twist." He reports that he suffers from severe pain upon kneeling or squatting, and that the pain greatly impacts his quality of life.

The Veteran has also provided statements from his wife and his brother regarding his symptoms.  His wife stated that she has witnessed the Veteran in pain on many occasions due to his right knee.  She indicated that he has pain on a daily basis, which causes him trouble standing for too long, going upstairs, kneeling or squatting.  She stated that he has missed several days of work due to his knee pain and that he has appeared to get worse since his surgery.  The Veteran's brother is also his co-worker and he has stated that he has witnessed the Veteran's knee giving out on him.  He reports that his brother often complains of swelling, stiffness, and feeling like his knee is going to "hyperextend."  He also noted that the Veteran has missed work and sometimes has trouble doing his job because of his knee pain.

In June 2009, the Veteran underwent a partial lateral meniscectomy and chondroplasty of the right knee due to a lateral meniscus tear with degenerative changes.  The Veteran followed up with the surgeon approximately six weeks after his knee arthroscopy and reported feeling much better than he was prior to surgery.  The Veteran was not walking with a limp and had full range of motion in his knee.  The surgeon did report swelling and mild discomfort that resulted after squatting.

In January 2010, the Veteran underwent a VA examination of his right knee.  He reported symptoms that included: weakness, stiffness, swelling, giving way, fatigability, deformity, tenderness, and pain.  He did not indicate experiencing lack of endurance, locking, effusion, subluxation and dislocation.  The Veteran did report experiencing flare ups as often as five times per week, which could last up to 24 hours and cause severe pain.  The flare ups are precipitated by physical activity and occurring spontaneously.  During the flare ups, he is unable to stand for long periods, run, kneel, squat, bend, or lift heavy objects.  

Upon examination, the examiner noted that the Veteran's posture was normal and that he walks with a normal gait.  The right knee showed signs of tenderness, but did not shows signs of edema, instability, abnormal movement, effusion, weakness, guarding of movement, misalignment, or subluxation.  The right knee was indicated to have crepitus, but no genu recurvatum, locking pain, or ankylosis was found.  The Veteran was noted to have flexion from 0 to 125 degrees.  Increased pain was noted with repeated use, however, fatigue, weakness, and lack of endurance did not further limit the Veteran upon repetitive use.  The medial/lateral collateral ligaments, anterior/posterior cruciate ligaments and medial/lateral meniscus were all within normal limits based upon stability tests for the right knee.  The examiner did not report objective findings of right knee instability and indicated that the Veteran's decreased weight bearing and lifting ability were the result of his loss of range of motion and pain upon motion.

The Veteran received treatment for his right knee from the K.S. Clinic, a private facility, in February 2010, April 2010, and April 2011.  Upon evaluation, the Veteran's right knee was significant for: range of motion to 90 degrees, no laxity, absence of joint effusion, and lack of tenderness upon palpation.

In January 2012, the Veteran was undergoing a respiratory examination due to a benign tumor in his right lower lung.  During the examination, the Veteran reported that he exercises by lifting weights twice per week and riding an exercise bike for 10-15 minutes up to two times a week, but he stated that he continues to be limited by problems with his knees.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The Veteran has consistently demonstrated range of motion which exceeds what is required for even a noncompensable rating.  Specifically, in January 2010 the Veteran demonstrated range of motion from 0-125 degrees without any weakness, fatigability, decreased endurance, or incoordination noted.  In April 2010 and 2011, his range of motion had decreased to 0-90.  As such, a compensable rating would not be warranted based on limitation of motion.  However, due to the Veteran's painful motion and limitation based upon arthritis, the Veteran has been assigned a rating of 10 percent where it would otherwise be noncompensable.  The Board notes that the Veteran has stated that loss of range of motion is not a large part of his functional impairment due to his right knee and that he has not asserted that he deserves a higher rating based upon limitation of motion.   The Board further notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  Therefore, the Veteran is not entitled to a separate rating of 10 percent based upon arthritis as he already has a separate rating for limitation of motion.  

The Veteran argues that range of motion should not be the only factor considered by the VA when assigning a rating for his disability.  However, even after considering all other possible rating criteria for the Veteran's right knee disability, the Board finds that higher or separate ratings for his right knee disability are not warranted. 

The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.

Despite the Veteran's contentions that he warrants a higher evaluation due to instability, the Board finds that the lay statements of the Veteran and his brother are outweighed by the medical evidence of record, particularly the opinions of the VA examiner.  The Veteran and his brother have reported instances of the Veteran's right knee "giving out", which requires him to walk on it carefully.  However, upon examination each private physician or examiner of record has indicated that there is no objective evidence of instability of the right knee.  No notations of instability, guarding of movement, laxity, and subluxation have been made upon physical examination.  The 2010 VA examiner noted that the medial/lateral collateral ligaments, the anterior/posterior cruciate ligaments, and the medial/lateral meniscus were all within normal limits based upon stability testing for the right knee.  Evaluations at the K.S. Clinic in 2010 and 2011 indicated no laxity of the Veteran's right knee.  Additionally, the VA examiner indicated that two of the functional impairments that the Veteran ascribed to instability, decreased weight bearing and lifting ability, are the result of his loss of range of motion and pain upon motion, which have been shown to be properly rated at the current 10 percent rating.  As the testing of multiple examiners has not indicated any objective signs of instability of the Veteran's right knee, the Board finds that the opinions of the VA examiner and the physician at the K.S. clinic to be of greater probative value than the lay statements of the Veteran and his brother.  As the evidence of record weighs against a finding of instability of the right knee, the Veteran does not warrant a higher or separate evaluation under DC 5257.        

While the Veteran has undergone knee surgery due to his service connected injury, the Board notes that separate rating of 20 percent for dislocated semilunar cartilage is not appropriate as there have been no findings or assertions that the Veteran's cartilage has been dislocated.  Moreover, the Board finds that a separate 10 percent rating based upon the removal of semilunar cartilage that remains symptomatic is not appropriate because while some cartilage may have been removed in the debridement of the Veteran's knee during surgery, the Veteran is currently rated at 10 percent based upon limitation of motion.  Limitation of motion is one of the symptoms that would be considered in determining if the Veteran's knee was symptomatic.  Therefore, assigning a separate evaluation for symptomatic semilunar cartilage would violate the rule against pyramiding.  38 C.F.R. § 4.14. 

There have been no findings or assertions that the Veteran has ankylosis of the knee, limitation of extension of the knee, impairment of the tibia or fibula, or genu recurvatum.  Moreover, the VA examiner specifically found that the Veteran does not have ankylosis, limitation of extension, and genu recurvatum.  Therefore, no separate or higher ratings based upon the Veteran's knee disability are appropriate.  

Accordingly, the Veteran is not entitled to a disability rating greater than 10 percent, including separate evaluations for the right knee.  While the Veteran may experience recurrent pain and some functional loss due to his disability, the rating schedule does not provide for a rating greater than 10 percent based upon the evidence of record.  

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under

Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected right knee disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating schedule contemplates painful motion and resulting functional loss.  The rating schedule for knee disabilities specifically discusses pain, limitation of flexion, and possible lateral instability.  While the Veteran has reported some symptoms not explicitly stated by the rating schedule (difficulty with kneeling, crouching, weight bearing), the Board believes that these symptoms are considered as a part of the criteria discussed by the rating criteria and that they are not so exceptional as to not be contemplated by the rating schedule.  However, the Board would further note that the only "marked" interference with employment or prolonged period of hospitalization has been accounted for in the Veteran's temporary 100 rating period of convalescence following his surgery in June 2009.  Otherwise, while the Veteran has indicated that he occasionally misses work due to flare-ups of his condition, the Board does not find that the evidence suggests "marked" interference with employment or frequent hospitalizations that would warrant referral for an extra-schedular rating.  

Accordingly, the Board finds that a disability rating in excess of 10 percent is not warranted at this time.  Even resolving reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence in this case is against the Veteran's claim for a higher disability rating.  38 C.F.R. 4.3. 

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a December 2009 letter, issued before the February 2010 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA and private treatment records, statements from the Veteran, his wife, and his brother, and a VA examination report.  The Board also notes that the VA requested an updated examination as part of its duty to assist the Veteran, and the Veteran did not report to the examination or give good cause for failure to attend the examination.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If the Veteran does not believe that the current evidence of record accurately reflects his current condition, then he must assist the VA in obtaining evidence of the extent of his condition. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a disability rating in excess of 10 percent for right knee sprain, post ACL repair is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


